EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Lukasik on 05/28/2021.
The application has been amended as follows: 

14. (Currently amended) The method of claim [[1]]10, further comprising alternating identification of the master between two or more client trusted devices, wherein each of the two or more client trusted devices are locally connected, and wherein the mutual authentication includes authentication among the two or more client trusted devices that are two or more of the plurality of parties.

15. (Currently amended) The method of claim [[1]]10, wherein the mutual authentication of the plurality of parties includes two or more of client devices, and wherein, in each authentication session, the two or more client devices are locally connected to each other, and wherein, the role of the master, in successive authentication sessions, alternates between the two or more client devices involved in the mutual authentication.

17. (Currently amended) A device comprising: a processor; and a non-transitory computer-readable storage medium having stored instructions that, when executed by the processor, cause the device to: 
	generate a first binary segment of a code-word randomly selected from a linear binary code; 
	coordinate a local generation of a second binary segment of the code-word randomly selected from the linear binary code locally at each respective device of two or more other devices; 
the two or more second binary segments one from each of the two or more other devices through a secure communications channel
	concatenate a plurality of binary segments, the plurality of binary segments including the received two or more second binary segments and the first binary segment; and 
	verify that the concatenated plurality of binary segments results in a valid code-word.

23. (Canceled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802.  The examiner can normally be reached on Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MINH DINH/Primary Examiner, Art Unit 2432